Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting on 10 December pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
Monday - no changes
Tuesday
I have received a request from the Europe of Freedom and Democracy Group for the inclusion of an oral question to the Commission on the subsidiarity principle. It was a written request submitted to the Bureau of the European Parliament. I would like to ask a representative of the EFD Group to say something about this.
Mr President, ladies and gentlemen, we have asked that this oral question be added to the agenda since we believe that Parliament should receive an appropriate answer on such an important point, and that is why we are asking for this amendment to the agenda.
(Parliament agreed to the request)
Ladies and gentlemen, please note that this item will be included as the last item on the agenda for Tuesday evening. The tabling deadline for motions for resolutions is Tuesday, 15 December at 10.00, and the tabling deadline for joint motions for resolutions and amendments is Wednesday, 16 December at 10.00. The vote will take place on Thursday. So it is the last item tomorrow, motions for resolutions on Wednesday and the vote on Thursday.
Mr President, if we understood correctly, you referred to a resolution in connection with the motion that has initially been tabled. However, we have not expressly agreed whether there is to be a resolution or not.
That is, in fact, quite right. The request was submitted with the resolution.
Wednesday - no changes
Thursday
Are there any comments about Thursday?
Mr President, ladies and gentlemen, several urgent matters are scheduled for next Thursday. As the third of these urgent matters, we are due to discuss the situation in Azerbaijan. The media, including the Western media, have reported on a scuffle that involved two young bloggers and another two people in a public place. An arrest was made and a sentence handed down and I believe it is only right to get to the bottom of the matter and ascertain whether everything has been done in accordance with the law.
At the same time, however, extremely serious events have taken place in the Philippines in recent days: 57 people in a convoy in support of a presidential candidate were massacred by an armed group, which exploited the revolutionary situation to take up arms against the government, to the point that martial law has been declared in the Philippines.
I therefore ask you, ladies and gentlemen, that the situation in the Philippines replace the 'Azerbaijan' issue as the third item on Thursday. There is a clear disparity between the seriousness of what happened in Azerbaijan compared ...
(The President cut off the speaker)